Exhibit 10JJJ

 

 

MULTIFAMILY NOTE

 

US $5,850,000.00

as of November 30, 2009

 

 

            FOR VALUE RECEIVED, the undersigned ("Borrower") jointly and
severally (if more than one) promises to pay to the order of KeyCorp Real Estate
Capital Markets, Inc., an Ohio corporation, the principal sum of Five Million
Eight Hundred Fifty Thousand and No/100ths Dollars (US $5,850,000.00), with
interest accruing at the Interest Rate on the unpaid principal balance from the
Disbursement Date until fully paid.

 

            1.         Defined Terms.  In addition to defined terms found
elsewhere in this Note, as used in this Note, the following definitions shall
apply:

 

Amortization Period:  360 months.

 

Business Day:  Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business. 

 

Debt Service Amounts:  Amounts payable under this Note, the Security Instrument
or any other Loan Document.

 

Default Rate:  A rate equal to the lesser of 4 percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.

 

Disbursement Date:  The date of disbursement of Loan proceeds hereunder.

 

First Payment Date:  The first day of January, 2010. 

 

Indebtedness:  The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.

 

Interest Rate:  The annual rate of five and eight tenths percent (5.80%).

 

Lender:  The holder of this Note.

 

Loan:  The loan evidenced by this Note.

 

Loan Term:  74 months.

 

Maturity Date:  The first day of February 1, 2016, or any earlier date on which
the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise.

 

Property Jurisdiction:  The jurisdiction in which the Land is located.

 

Security Instrument:  A Multifamily Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing dated as of the date of this Note.

 

Yield Maintenance Period Term or Prepayment Premium Period Term:  68 months. 

Yield Maintenance Period End Date or Prepayment Premium Period End Date:  The
last day of July, 2015. 

 

Event of Default, Key Principal and other capitalized terms used but not defined
in this Note shall have the meanings given to such terms in the Security
Instrument.

 

            2.         Address for Payment.  All payments due under this Note
shall be payable at KeyBank Real Estate Capital, P.O. Box 145404, Cincinnati,
Ohio 45250, or such other place as may be designated by written notice to
Borrower from or on behalf of Lender.

 

            3.         Payment of Principal and Interest.  Principal and
interest shall be paid as follows:

 

            (a)        Short Month Interest.  If disbursement of principal is
made by Lender to Borrower on any day other than the first day of the month,
interest for the period beginning on the Disbursement Date and ending on and
including the last day of the month in which such disbursement is made shall be
payable simultaneously with the execution of this Note. 

 

            (b)        Interest Computation.  Interest under this Note shall be
computed on the basis of (check one only):

 

        30/360.  A 360-day year consisting of twelve 30-day months.

 

        Actual/360.  A 360-day year.  The amount of each monthlypayment made by
Borrower pursuant to Paragraph 3(c) below that is allocated to interest will be
based on the actual number of calendar days during such month and shall be
calculated by multiplying the unpaid principal balance of this Note by the per
annum Interest Rate, dividing the product by 360 and multiplying the quotient by
the actual number of days elapsed during the month.  Borrower understands that
the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.

 

            (c)        Monthly Installments.  Consecutive monthly installments
of principal and interest, each in the amount of Thirty-Four Thousand Three
Hundred Twenty-Five and 05/100ths Dollars (US $34,325.05), shall be payable on
the First Payment Date and on the first day of every month thereafter, until the
entire unpaid principal balance evidenced by this Note is fully paid.  Any
remaining principal and interest shall be due and payable on the Maturity Date. 
The unpaid principal balance shall continue to bear interest after the Maturity
Date at the Default Rate set forth in this Note until and including the date on
which it is paid in full.

 

(d)        Payments Before Due Date.  Any regularly scheduled monthly
installment of principal and interest that is received by Lender before the date
it is due shall be deemed to have been received on the due date solely for the
purpose of calculating interest due.

 

            (e)        Accrued Interest.  Any accrued interest remaining past
due for 30 days or more shall be added to and become part of the unpaid
principal balance and shall bear interest at the rate or rates specified in this
Note.  Any reference herein to "accrued interest" shall refer to accrued
interest which has not become part of the unpaid principal balance.  Any amount
added to principal pursuant to the Loan Documents shall bear interest at the
applicable rate or rates specified in this Note and shall be payable with such
interest upon demand by Lender and absent such demand, as provided in this Note
for the payment of principal and interest.

 

            4.         Application of Payments.  If at any time Lender receives,
from Borrower or otherwise, any amount applicable to the Indebtedness which is
less than all amounts due and payable at such time, Lender may apply that
payment to amounts then due and payable in any manner and in any order
determined by Lender, in Lender's discretion.  Borrower agrees that neither
Lender's acceptance of a payment from Borrower in an amount that is less than
all amounts then due and payable nor Lender's application of such payment shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.

 

            5.         Security.  The Indebtedness is secured, among other
things, by the Security Instrument, and reference is made to the Security
Instrument for other rights of Lender concerning the collateral for the
Indebtedness.

 

            6.         Acceleration.  If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, the
prepayment premium payable under Paragraph 10, if any, and all other amounts
payable under this Note and any other Loan Document shall at once become due and
payable, at the option of Lender, without any prior notice to Borrower.  Lender
may exercise this option to accelerate regardless of any prior forbearance.

 

            7.         Late Charge.  If any monthly installment due hereunder is
not received by Lender on or before the 10th day of each month or if any other
amount payable under this Note or under the Security Instrument or any other
Loan Document is not received by Lender within 10 days after the date such
amount is due, counting from and including the date such amount is due, Borrower
shall pay to Lender, immediately and without demand by Lender, a late charge
equal to 5 percent of such monthly installment or other amount due.  Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Loan and that it is
extremely difficult and impractical to determine those additional expenses. 
Borrower agrees that the late charge payable pursuant to this Paragraph
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional expenses Lender will incur
by reason of such late payment.  The late charge is payable in addition to, and
not in lieu of, any interest payable at the Default Rate pursuant to Paragraph
8.

 

            8.         Default Rate.  So long as any monthly installment or any
other payment due under this Note remains past due for 30 days or more, interest
under this Note shall accrue on the unpaid principal balance from the earlier of
the due date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate.  If the unpaid principal balance and all
accrued interest are not paid in full on the Maturity Date, the unpaid principal
balance and all accrued interest shall bear interest from the Maturity Date at
the Default Rate.  Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Loan, that, during the time that any monthly installment or
payment under this Note is delinquent for more than 30 days, Lender will incur
additional costs and expenses arising from its loss of the use of the money due
and from the adverse impact on Lender's ability to meet its other obligations
and to take advantage of other investment opportunities, and that it is
extremely difficult and impractical to determine those additional costs and
expenses.  Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than 30
days, Lender's risk of nonpayment of this Note will be materially increased and
Lender is entitled to be compensated for such increased risk.  Borrower agrees
that the increase in the rate of interest payable under this Note to the Default
Rate represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional costs and
expenses Lender will incur by reason of the Borrower's delinquent payment and
the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent loan.

 

            9.         Limits on Personal Liability.

 

            (a)        Except as otherwise provided in this Paragraph 9,
Borrower shall have no personal liability under this Note, the Security
Instrument or any other Loan Document for the repayment of the Indebtedness or
for the performance of any other obligations of Borrower under the Loan
Documents, and Lender's only recourse for the satisfaction of the Indebtedness
and the performance of such obligations shall be Lender's exercise of its rights
and remedies with respect to the Mortgaged Property (as such term is defined in
the Security Instrument) and any other collateral held by Lender as security for
the Indebtedness. This limitation on Borrower's liability shall not limit or
impair Lender's enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any obligations of Borrower.

 

            (b)        Borrower shall be personally liable to Lender for the
repayment of a portion of the Indebtedness equal to any loss or damage suffered
by Lender as a result of:

 

(1)        failure of Borrower to pay to Lender upon demand after an Event of
Default, all Rents to which Lender is entitled under Section 3(a) of the
Security Instrument and the amount of all security deposits collected by
Borrower from tenants then in residence;

 

(2)        failure of Borrower to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument;

 

(3)        failure of Borrower to comply with Section 14(d) or (e) of the
Security Instrument relating to the delivery of books and records, statements,
schedules and reports;

 

(4)        fraud or written material misrepresentation by Borrower, Key
Principal or any officer, director, partner, member or employee of Borrower in
connection with the application for or creation of the Indebtedness or any
request for any action or consent by Lender; or

 

(5)        failure to apply Rents, first, to the payment of reasonable operating
expenses (other than Property management fees that are not currently payable
pursuant to the terms of an Assignment of Management Agreement or any other
agreement with Lender executed in connection with the Loan) and then to Debt
Service Amounts, except that Borrower will not be personally liable (i) to the
extent that Borrower lacks the legal right to direct the disbursement of such
sums because of a bankruptcy, receivership or similar judicial proceeding, or
(ii) with respect to Rents that are distributed in any calendar year if Borrower
has paid all operating expenses and Debt Service Amounts for that calendar year.

 

            (c)        Borrower shall become personally liable to Lender for the
repayment of all of the Indebtedness upon the occurrence of any of the following
Events of Default:

 

(1)        Borrower's acquisition of any property or operation of any business
not permitted by Section 33 of the Security Instrument; or

 

(2)        a Transfer that is an Event of Default under Section 21 of the
Security Instrument.

 

            (d)        To the extent that Borrower has personal liability under
this Paragraph 9, Lender may exercise its rights against Borrower personally
without regard to whether Lender has exercised any rights against the Mortgaged
Property or any other security, or pursued any rights against any guarantor, or
pursued any other rights available to Lender under this Note, the Security
Instrument, any other Loan Document or applicable law. For purposes of this
Paragraph 9, the term "Mortgaged Property" shall not include any funds that (1)
have been applied by Borrower as required or permitted by the Security
Instrument prior to the occurrence of an Event of Default, or (2) Borrower was
unable to apply as required or permitted by the Security Instrument because of a
bankruptcy, receivership, or similar judicial proceeding.

 

            10.       Voluntary and Involuntary Prepayments.

 

            (a)        A prepayment premium shall be payable in connection with
any prepayment made under this Note as provided below:

 

                        (1)        Borrower may voluntarily prepay all (but not
less than all) of the unpaid principal balance of this Note only on the last
calendar day of a calendar month (the "Last Day of the Month") and only if
Borrower has complied with all of the following:

 

(i)                  Borrower must give Lender at least 30 days (if given via
U.S. Postal Service) or 20 days (if given via facsimile, email or overnight
courier), but not more than 60 days, prior written notice of Borrower's
intention to make a prepayment (the "Prepayment Notice").  The Prepayment Notice
shall be given in writing (via facsimile, email, U.S. Postal Service or
overnight courier) and addressed to Lender.  The Prepayment Notice shall
include, at a minimum, the Business Day upon which Borrower intends to make the
prepayment (the "Intended Prepayment Date"). 

 

(ii)                Borrower acknowledges that the Lender is not required to
accept any voluntary prepayment of this Note on any day other than the Last Day
of the Month even (A) if Borrower has given a Prepayment Notice with an Intended
Prepayment Date other than the Last Day of the Month or (B) if the Last Day of
the Month is not a Business Day.  Therefore, even if Lender accepts a voluntary
prepayment on any day other than the Last Day of the Month, for all purposes
(including the accrual of interest and the calculation of the prepayment
premium), any prepayment received by Lender on any day other than the Last Day
of the Month shall be deemed to have been received by Lender on the Last Day of
the Month and any prepayment calculation will include interest to and including
the Last Day of the Month in which such prepayment occurs.  If the Last Day of
the Month is not a Business Day, then the Borrower must make the payment on the
Business Day immediately preceding the Last Day of the Month. 

 

(iii)               Any prepayment shall be made by paying (A) the amount of
principal being prepaid, (B) all accrued interest (calculated to the Last Day of
the Month), (C) all other sums due Lender at the time of such prepayment, and
(D) the prepayment premium calculated pursuant to Schedule A. 

 

(iv)              If, for any reason, Borrower fails to prepay this Note (A)
within five (5) Business Days after the Intended Prepayment Date or (B) if the
prepayment occurs in a month other than the month stated in the original
Prepayment Notice, then Lender shall have the right, but not the obligation, to
recalculate the prepayment premium based upon the date that Borrower actually
prepays this Note and to make such calculation as described in Schedule A
attached hereto.  For purposes of such recalculation, such new prepayment date
shall be deemed the "Intended Prepayment Date." 

 

(2)        Upon Lender's exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (i) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (ii) the prepayment premium calculated pursuant to Schedule A.

 

(3)        Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium. 

 

            (b)        Notwithstanding the provisions of Paragraph 10(a), no
prepayment premium shall be payable (1) with respect to any prepayment occurring
as a result of the application of any insurance proceeds or condemnation award
under the Security Instrument, or (2) as provided in subparagraph (c) of
Schedule A.

 

            (c)        Schedule A is hereby incorporated by reference into this
Note.

 

            (d)        Any required prepayment of less than the entire unpaid
principal balance of this Note shall not extend or postpone the due date of any
subsequent monthly installments or change the amount of such installments,
unless Lender agrees otherwise in writing.

 

            (e)        Borrower recognizes that any prepayment of the unpaid
principal balance of this Note, whether voluntary or involuntary or resulting
from a default by Borrower, will result in Lender's incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender's
ability to meet its commitments to third parties.  Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages.  Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth on Schedule A represents a reasonable
estimate of the damages Lender will incur because of a prepayment.

 

            (f)        Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the loan
evidenced by this Note, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of the Borrower's
voluntary agreement to the prepayment premium provisions.

 

            11.       Costs and Expenses.  Borrower shall pay on demand all
expenses and costs, including fees and out-of-pocket expenses of attorneys and
expert witnesses and costs of investigation, incurred by Lender as a result of
any default under this Note or in connection with efforts to collect any amount
due under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.

 

            12.       Forbearance.  Any forbearance by Lender in exercising any
right or remedy under this Note, the Security Instrument, or any other Loan
Document or otherwise afforded by applicable law, shall not be a waiver of or
preclude the exercise of that or any other right or remedy.  The acceptance by
Lender of any payment after the due date of such payment, or in an amount which
is less than the required payment, shall not be a waiver of Lender's right to
require prompt payment when due of all other payments or to exercise any right
or remedy with respect to any failure to make prompt payment.  Enforcement by
Lender of any security for Borrower's obligations under this Note shall not
constitute an election by Lender of remedies so as to preclude the exercise of
any other right or remedy available to Lender.

 

            13.       Waivers.  Presentment, demand, notice of dishonor,
protest, notice of acceleration, notice of intent to demand or accelerate
payment or maturity, presentment for payment, notice of nonpayment, grace, and
diligence in collecting the Indebtedness are waived by Borrower, Key Principal,
and all endorsers and guarantors of this Note and all other third party
obligors.

 

            14.       Loan Charges.  Borrower and Lender intend at all times to
comply with the law of the State of Texas governing the maximum rate or amount
of interest payable on or in connection with this Note and the Indebtedness (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law).  If the applicable law is ever judicially interpreted so as to
render usurious any amount payable under this Note or under any other Loan
Document, or contracted for, charged, taken, reserved or received with respect
to the Indebtedness, or of acceleration of the maturity of this Note, or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by any applicable law, then Borrower and Lender expressly intend
that all excess amounts collected by Lender shall be applied to reduce the
unpaid principal balance of this Note (or, if this Note has been or would
thereby be paid in full, shall be refunded to Borrower), and the provisions of
this Note, the Security Instrument and any other Loan Documents immediately
shall be deemed reformed and the amounts thereafter collectible under this Note
or any other Loan Document reduced, without the necessity of the execution of
any new documents, so at to comply with any applicable law, but so as to permit
the recovery of the fullest amount otherwise payable under this Note or any
other Loan Document.  The right to accelerate the maturity of this Note does not
include the right to accelerate any interest which has not otherwise accrued on
the date of such acceleration, and Lender does not intend to collect any
unearned interest in the event of acceleration.  All sums paid or agreed to be
paid to Lender for the use, forbearance or detention of the Indebtedness shall,
to the extent permitted by any applicable law, be amortized, prorated, allocated
and spread throughout the full term of the Indebtedness until payment in full so
that the rate or amount of interest on account of the Indebtedness does not
exceed the applicable usury ceiling.  Notwithstanding any provision contained in
this Note, the Security Instrument or any other Loan Document that permits the
compounding of interest, including any provision by which any accrued interest
is added to the principal amount of this Note, the total amount of interest that
Borrower is obligated to pay and Lender is entitled to receive with respect to
the Indebtedness shall not exceed the amount calculated on a simple (i.e.
noncompounded) interest basis at the maximum rate on principal amounts actually
advanced to or for the account of Borrower, including all current and prior
advances and any advances made pursuant to the Security Instrument or other Loan
Documents (such as for the payment of taxes, insurance premiums and similar
expenses or costs).

 

            15.       Commercial Purpose.  Borrower represents that the
Indebtedness is being incurred by Borrower solely for the purpose of carrying on
a business or commercial enterprise, and not for personal, family or household
purposes.

 

            16.       Counting of Days.  Except where otherwise specifically
provided, any reference in this Note to a period of "days" means calendar days,
not Business Days.

 

            17.       Governing Law.  This Note shall be governed by the law of
the jurisdiction in which the Land is located.

 

            18.       Captions.  The captions of the paragraphs of this Note are
for convenience only and shall be disregarded in construing this Note.

 

            19.       Notices.  All notices, demands and other communications
required or permitted to be given by Lender to Borrower pursuant to this Note
shall be given in accordance with Section 31 of the Security Instrument.

 

            20.       Consent to Jurisdiction and Venue.   Borrower and Key
Principal each agrees that any controversy arising under or in relation to this
Note shall be litigated exclusively in the Property Jurisdiction.  The state and
federal courts and authorities with jurisdiction in the Property Jurisdiction
shall have exclusive jurisdiction over all controversies which shall arise under
or in relation to this Note.  Borrower and Key Principal each irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

 

            21.       WAIVER OF TRIAL BY JURY.  BORROWER, KEY PRINCIPAL AND
LENDER EACH (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER, KEY
PRINCIPAL AND BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH
RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

 

           

 

            ATTACHED SCHEDULES.  The following Schedules are attached to this
Note:

 

                                                          Schedule A   
Prepayment Premium (required)

 

                                                          Schedule B-I
            Modifications to Multifamily Note (Bankruptcy)

 

          Schedule B-II           Modifications to Multifamily Note

 

[DOCUMENT EXECUTION OCCURS ON THE FOLLOWING PAGE]


            IN WITNESS WHEREOF, Borrower has signed and delivered this Note or
has caused this Note to be signed and delivered by its duly authorized
representative.

 

 

 

BORROWER:

 

AIMCO COVINGTON POINTE, L.P.,

a Delaware limited partnership

 

By:       DAVIDSON GP, L.L.C.,

            a South Carolina limited liability company,

            its General Partner

 

By:       Davidson Income Real Estate, L.P.,

                        a Delaware limited partnership,

                        its Sole Member

 

            By:       Davidson Diversified Properties, Inc.,

                                    a Tennessee corporation,

                                    its Managing General Partner

 

 

 

                                    By:       /s/Patti K. Fielding

                                    Patti K. Fielding

                                    Executive Vice President and

                                    Treasurer

 

Borrower's Employer ID Number: on file with Lender

 

 

 

 

Fannie Mae Commitment Number: 

859138


 

ACKNOWLEDGMENT AND AGREEMENT OF KEY PRINCIPAL TO

PERSONAL LIABILITY FOR EXCEPTIONS TO NON-RECOURSE LIABILITY

 

            Key Principal, who has an economic interest in Borrower or who will
otherwise obtain a material financial benefit from the Loan, hereby absolutely,
unconditionally and irrevocably agrees to pay to Lender, or its assigns, on
demand, all amounts for which Borrower is personally liable under Paragraph 9 of
the Multifamily Note to which this Acknowledgment is attached (the "Note").  The
obligations of Key Principal shall survive any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the Security Instrument.  Lender may pursue its remedies
against Key Principal without first exhausting its remedies against the Borrower
or the Mortgaged Property. All capitalized terms used but not defined in this
Acknowledgment shall have the meanings given to such terms in the Security
Instrument.  As used in this Acknowledgment, the term "Key Principal" (each if
more than one) shall mean only those individuals or entities that execute this
Acknowledgment.

 

            The obligations of Key Principal shall be performed without demand
by Lender and shall be unconditional irrespective of the genuineness, validity,
or enforceability of the Note, or any other Loan Document, and without regard to
any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor.  Key Principal hereby waives the benefit
of all principles or provisions of law, which are or might be in conflict with
the terms of this Acknowledgment, and agrees that Key Principal's obligations
shall not be affected by any circumstances which might otherwise constitute a
legal or equitable discharge of a surety or a guarantor.  Key Principal hereby
waives the benefits of any right of discharge and all other rights under any and
all statutes or other laws relating to guarantors or sureties, to the fullest
extent permitted by law, diligence in collecting the Indebtedness, presentment,
demand for payment, protest, all notices with respect to the Note including this
Acknowledgment, which may be required by statute, rule of law or otherwise to
preserve Lender's rights against Key Principal under this Acknowledgment,
including notice of acceptance, notice of any amendment of the Loan Documents,
notice of the occurrence of any default or Event of Default, notice of intent to
accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, notice of the incurring by Borrower of any obligation or
indebtedness and all rights to require Lender to (a) proceed against Borrower,
(b) proceed against any general partner of Borrower, (c) proceed against or
exhaust any collateral held by Lender to secure the repayment of the
Indebtedness, or (d) if Borrower is a partnership, pursue any other remedy it
may have against Borrower, or any general partner of Borrower.  In addition, Key
Principal waives the benefit of any right to discharge under chapter 34 of the
Texas Business and Commerce Code and all other rights of sureties and guarantors
thereunder.

 

            At any time without notice to Key Principal, and without affecting
the liability of Key Principal hereunder, (a) the time for payment of the
principal of or interest on the Indebtedness may be extended or the Indebtedness
may be renewed in whole or in part; (b) the time for Borrower's performance of
or compliance with any covenant or agreement contained in the Note, or any other
Loan Document, whether presently existing or hereinafter entered into, may be
extended or such performance or compliance may be waived; (c) the maturity of
the Indebtedness may be accelerated as provided in the Note or any other Loan
Document; (d) the Note or any other Loan Document may be modified or amended by
Lender and Borrower in any respect, including an increase in the principal
amount; and (e) any security for the Indebtedness may be modified, exchanged,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness.

 

            Key Principal acknowledges that Key Principal has received a copy of
the Note and all other Loan Documents.  Neither this Acknowledgment nor any of
its provisions may be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of the waiver, modification, amendment, discharge, or termination is
sought, and then only to the extent set forth in that agreement.  Key Principal
agrees to notify Lender (in the manner for giving notices provided in Section 31
of the Security Instrument) of any change of Key Principal's address within 10
Business Days after such change of address occurs.  Any notices to Key Principal
shall be given in the manner provided in Section 31 of the Security Instrument. 
Key Principal agrees to be bound by Paragraphs 20 and 21 of the Note.

 

            THIS ACKNOWLEDGMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

            THIS ACKNOWLEDGMENT IS AN INSTRUMENT SEPARATE FROM, AND NOT A PART
OF, THE NOTE.  BY SIGNING THIS ACKNOWLEDGMENT, KEY PRINCIPAL DOES NOT INTEND TO
BECOME AN ACCOMMODATION PARTY TO, OR AN ENDORSER OF, THE NOTE.

 


 

            IN WITNESS WHEREOF, Key Principal has signed and delivered this
Acknowledgment or has caused this Acknowledgment to be signed and delivered by
its duly authorized representative.

 

 

                                    KEY PRINCIPAL                 

           

AIMCO PROPERTIES, L.P.,

a Delaware limited partnership

 

By:       AIMCO-GP, Inc.,

            a Delaware corporation,

            General Partner

 

           

            By:       /s/Patti K. Fielding

                        Patti K. Fielding

                        Executive Vice President and Treasurer

 

 

                                    Address:           Stanford Place 3, 4582
South Ulster Street Parkway, Suite 1100

                                                            Denver, Colorado
80237

 

                                    Employer ID Number:  on file with Lender

 

 

 

 

 


 

SCHEDULE A

 

PREPAYMENT PREMIUM

 

 

Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:

 

(a)        If the prepayment is made at any time after the date of this Note and
before the Yield Maintenance Period End Date, the prepayment premium shall be
the greater of:

 

(i)                                             1% of the amount of principal
being prepaid; or

 

(ii)                                            The product obtained by
multiplying:

 

(A)                                                       the amount of
principal being prepaid,

 

by

 

(B)       the difference obtained by subtracting from the Interest Rate on this
Note the yield rate (the "Yield Rate") on the 4.5% U.S. Treasury Security due
November 2015 (the "Specified U.S. Treasury Security"), on the twenty-fifth
Business Day preceding (x) the Intended Prepayment Date, or (y) the date Lender
accelerates the Loan or otherwise accepts a prepayment pursuant to Paragraph
10(a)(3) of this Note, as the Yield Rate is reported in The Wall Street Journal,

 

by

 

(C)                                                       the present value
factor calculated using the following formula:

 

1 - (1 + r)-n/12

r

 

[r =       Yield Rate

 n =      the number of months remaining between (1) either of the following:
(x) in the case of a voluntary prepayment, the Last Day of the Month during
which the prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date]

 

In the event that no Yield Rate is published for the Specified U.S. Treasury
Security, then the nearest equivalent non-callable U.S. Treasury Security having
a maturity date closest to the Yield Maintenance Period End Date of this Note
shall be selected at Lender's discretion.  If the publication of such Yield
Rates in The Wall Street Journal is discontinued, Lender shall determine such
Yield Rates from another source selected by Lender.

 

(b)        If the prepayment is made on or after the Yield Maintenance Period
End Date but before the last calendar day of the 4th month prior to the month in
which the Maturity Date occurs, the prepayment premium shall be 1% of the amount
of principal being prepaid.

 

(c)        Notwithstanding the provisions of Paragraph 10(a) of this Note, no
prepayment premium shall be payable with respect to any prepayment made on or
after the last calendar day of the 4th month prior to the month in which the
Maturity Date occurs.

 

 

[SCHEDULE A INITIALED ON THE FOLLOWING PAGE]


 

 

_____________________

Borrower Initials

 

 


 

SCHEDULE B-I

 

MODIFICATIONS TO MULTIFAMILY NOTE

(Bankruptcy)

 

            The following modifications are made to the text of the Multifamily
Note that precedes this Schedule:

 

            Paragraph 9(c) of the Note is hereby modified by:

 

(i)         deleting the "or" at the end of Paragraph 9(c)(1);

 

(ii)        deleting the period at the end of Paragraph 9(c)(2) and substituting
"; or" therefor; and

 

(iii)       adding the following as a new Paragraph 9(c)(3):

 

 

"(3)the occurrence of a Bankruptcy Event, provided that (A) with respect to a
Bankruptcy Event described in clause (iv) of the definition thereof, Borrower
shall only become personally liable to Lender for the repayment of all of the
Indebtedness ifBorrower, Key Principal or any Borrower Affiliatefiles or joins
in or solicits the filing of such involuntary case, or fails to take appropriate
actions on a timely basis to oppose the filing of such involuntary case (whether
filed by a Borrower Affiliate or any other party), and (B) with respect to a
Bankruptcy Event described in clause (v) of the definition thereof, Borrower
shall only become personally liable to Lender for the repayment of all of the
Indebtedness if Borrower, Key Principal or any Borrower Affiliate consents to,
joins in, or fails to take appropriate actions on a timely basis to oppose an
application for the appointment of such receiver, liquidator, custodian,
sequestrator, trustee or other similar officer."

 

All capitalized terms used but not defined in the Note (including this Schedule
B) shall have the meanings given to such terms in the Security Instrument (as
that term is defined in this Note).

 

 

[SCHEDULE INITIALED ON THE FOLLOWING PAGE]

 


 

_____________________

 

Borrower Initials

 

 

 


SCHEDULE B-II

 

MODIFICATIONS TO MULTIFAMILY NOTE

The following modifications are made to the text of the Instrument that precedes
this Exhibit:

1.         Section 9(b)(4) is modified by deleting “or” at the end thereof.

2.         Section 9(b)(5) is modified to read as follows:

“(5)      failure to apply Rents, first, to the payment of reasonable operating
expenses (other than Property management fees that are not currently payable
pursuant to the terms of an Assignment of Management Agreement or any other
agreement with Lender executed in connection with the Loan) and then to amounts
(“Debt Service Amounts”) payable under this Note, the Security Instrument or any
other Loan Document (except that Borrower will not be personally liable (i) to
the extent that Borrower lacks the legal right to direct the disbursement of
such sums because of a bankruptcy, receivership or similar judicial proceeding,
or (ii) with respect to Rents that are distributed in any calendar quarter if
Borrower has paid all operating expenses and Debt Service Amounts for such
calendar quarter to date); or”

3.                   A new Section 9(b)(6) is added following Section 9(b)(5),
stating as follows:

“(6)      failure to pay when due any water and sewer charges, fire, hazard or
other insurance premiums and ground rents owing from time to time in connection
with the Mortgaged Property.”

 

 

[SCHEDULE INITIALED ON THE FOLLOWING PAGE]


 

                                                                                                           
_________________

                                                                                                           
(INITIALS)